Exhibit 10.18
(English Translation)


 
China Guodian & GD Power Development
Guodian Hefeng Wind Power Development Co., Ltd






Guodian Beizhen Phase II (Jiazi Mountain) Wind Power Project
Mating Tower of Wind Power Unit Purchase Order
















Contract No: HF-BZJZS-CG-2010006
Buyer: Guodian Hefeng Wind Power Development Co., Ltd Beizhen Office
Seller: Liaoning Creative Wind Power Equipment Co., Ltd






September 2010
















 
 

--------------------------------------------------------------------------------

 


























Part I Business Section
































 
 

--------------------------------------------------------------------------------

 


Contents
 
Definition
2
Chapter 1 Contract Subject
2
Chapter 2 Scope of Supply
3
Chapter 3 Contract Price
3
Chapter 4 Payment
4
Chapter 5 Quality Requirement and Technical Standard
5
Chapter 6 Rights of Patent
5
Chapter 7 Transference and Sub-contract
5
Chapter 8 Transportation, Delivery and Insurance
6
Chapter 9 Packing and Identification
6
Chapter 10 Technical Service and Communication
7
Chapter 11 Quality Supervision and Inspection
7
Chapter 12 Installation, Joint Trial Running and Acceptance Check
10
Chapter 13 Warranty and Claim
10
Chapter 14 Force Majeure
13
Chapter 15 Tax
13
Chapter 16 Dispute Resolution of the Contract
14
Chapter 17 Validity, Variation and Termination of the Contract
14
Chapter 18 Miscellaneous
15









 
 

--------------------------------------------------------------------------------

 
 
Definition
 
1.1  
“Contract” refers to the Agreement reached and signed by both parties stated in
the contract format, including all attachments, appendixes and documents
referred in the above files that constitute the contract.

1.2  
“Contract Price” refers to the Price that the Buyer must pay to the Seller after
the latter has correctly fulfilled all obligations under the contract.

1.3  
“Buyer” refers to “Guodian Hefeng Huachuan Wind Power Development Co., Ltd”.

1.4  
“Seller” refers to “Liaoning Creative Wind Power Equipment Co., Ltd”

1.5  
“Contract Equipment” refers to the wind power unit tower, foundation ring
products, spare parts, special tools and corresponding complete set of technical
materials supplied to the Buyer according to the contract provisions by the
Seller.

1.6  
“Manufacturing Supervision” refers to the act that during the process of
manufacturing the contract equipment, the manufacturing supervision unit
entrusted by the Buyer or its representative shall conduct quality supervision
over the key parts and critical process, realizing the documentary and field
witness. The quality supervision does not exempt any responsibility of the
Seller to the contract equipment.

1.7  
“Pre-acceptance check” refers to the acceptance check according to the draft
Acceptance Check Certificate issued by the Buyer after the equipment
installation finishes that has been supplied by the Seller and 240 h combined
trial running of the complete set of unit. If the acceptance check proves to be
qualified, the Buyer shall issue the Acceptance Check Certificate.

1.8  
 “Final Acceptance Check” refers to one that survive the quality guarantee
period, for instance, when the inspection proves that the integrity, quality and
other provisions of the contract have been fulfilled, the equipment operates
soundly, then the Buyer shall issue a copy of Final Acceptance Check Certificate
to be signed by both the Buyer and the Seller.

1.9  
“Project Field” refers to the installation field of Guodian Beizhen Phase II
(Jiazi Mountain) Wind Power Field



Chapter 1 Contract Subject
 
The contract complies with the principle of mutually free will.
The contract equipment shall be applied to Guodian Beizhen Phase II (Jiazi
Mountain) Wind Power Field.
1.1  
Name, specification (mode) and quantity of equipment:

Name of Equipment: Mating Tower of Wind Power Unit
Quantity: 33 sets
1.2  
All of the equipment supplied by the Seller must be brand new, technologically
advanced, safe, economical, mature and reliable.

 
 
2

--------------------------------------------------------------------------------

 
 
Chapter 2 Scope of Supply
 
2.1 The detailed information on the scope of supply refers to the Appendixes.
2.2 The scope of supply under the contract shall include 33 sets of wind power
unit tower and the flange equipment, the supplementary accessories required by
the drawing (including foundation rings, foundation ring supports, leveling
bolts, nuts, gaskets, tower tube bodies, steel ladder stand, tower tube doors
and locks, tower tube flat, cable installation accessories, safety steel wire
ropes, earthing cable within the tower tubes), special tools, technical
materials and services, loading & transportation, insurance, equipment handling
and custody etc, however, in the process of contract implementation, if any
omission or missing (excluding the design alteration) that has not been listed
in the shipping list, but indeed required within the supply scope of the Seller
and essential to ensure the function of the contract equipment in the contract
appendixes, Technical Agreement, all these must be remedied by the Seller, no
extra cost shall be incurred.


Chapter 3 Contract Price


3.1 The contract price should be RMB25.21 million (in words, TWENTY-FIVE MILLION
TWO HUNDRED TEN THOUSAND). The contract price refers to the delivery price of
the contract equipment when the contract equipment reaches the designated place
by the Buyer, including but not limited to the equipment price, tax paid by the
Seller, equipment inspection fees, identification coating charge, technical
material (including post expenses), technical service fees and other expenses of
packing, transportation, insurance, loading fees that the Seller has to bear to
fulfill all of the obligations under the contract, from the manufacturing plant
to the designated place of wind power as well as the expenses prior shipment.
3.2 Sub-item Price of the contract refers to the sub-item price sheet.
3.3 Adjustment of contract price: the contract price is determined based on the
price (RMB 5100/ton) of Q345E panel (depth: 20 mm) released by Capital Steel
Factory 10 days prior bidding. The price shall remained unadjusted if the price
difference between Q345E panel price released by Capital Steel Factory and the
bidding price fluctuate within 5% 30 or 40 days before equipment delivery. If
the price difference fluctuates beyond 5%, then, each party shall bear 50% of
the price difference so as to adjust the settlement price of the contract.
3.4 The total contract price includes expenses of contract equipment (including
the tower equipment, foundation rings, foundation rings supports and steel
parts, tower tubes, ladder stand, equipment service, the tax of contract
equipment as well as all expenses related with the contract.
 
 
3

--------------------------------------------------------------------------------

 


Chapter 4 Payment


4.1 Terms of Payment
The currency applied by the contract settlement is RMB in terms of bills (such
as acceptance bill with interest being paid by the Buyer), checks or draft.
4.2 The total contract price shall be paid according to the following terms:
4.2.1 The Buyer shall pay 10% of the total contract price as the advance payment
to the Seller when the Buyer receives and audit the following materials two
weeks since the validity of the contract:
a) The Seller shall provide the irrevocable Bank Performance Guarantee of 10% of
the total contract price in favor of the Buyer. The Bank Performance Guarantee
shall be returned no later than 30 days after all of the equipment has been
received and pre-acceptance check proves qualified; if there are contract
disputes remain unresolved, then the validity of the Bank Performance Guarantee
shall be prolonged until the above-mentioned disputes are resolved finally and
the claim has been handled.
b) Payment receipt of 10% of the total contract price with the seal of Financial
Dept.
4.2.2 The Buyer shall pay 20% of the total contract price to the Seller when the
Buyer receives and audit the following materials two to four weeks since the
validity of the contract:
a) The purchase agreement of the contract equipment and raw material and the
payment certificate provided by the Seller.
b) Payment receipt of 20% of the total contract price with the seal of Financial
Dept.
4.2.3 40% of the total contract price shall be paid in four installments by the
Buyer to the Seller after the Buyer receives the equipment delivered by the
Seller within the stipulated time and the documents received from the Seller
prove to be correct after audit, each time the payment is equal to 10% of the
total contract price (the first batch: 33 sets of foundation rings, 11 sets of
towers each from batch 2 to 4):
a) Payment receipt of 10% of the total contract price with the seal of Financial
Dept for each batch of payment (from second to fourth batch the exclusive
invoices, 11 sets of special VAT invoices with 100% towers contract value);
b) 3 sets of certificate copies issued by the Buyer, stating that the equipment
has been received and inspected to be qualified;
c) Detailed packing list of equipment made into 1 original and duplicate copy
for each;
4.2.4 The commissioning and acceptance check money (20% of the total contract
price) shall be paid to the Seller when the wind power pre-acceptance check and
the documents from the Seller have been audited correct by the Buyer:
a) Payment receipt of 10% of the total contract price with the seal of Financial
Dept.
b) The Hoisting Installation Completion Certificate and the Pre-acceptance Check
Certificate signed by both parties and made into 1 original and duplicate for
each.
4.2.5 10% quality assurance amount of the total contract price shall be paid to
the Seller when the Final Acceptance Check Certificate of the wind power unit is
issued by the Buyer (12 since the project unit is invested to manufacture and
passes pre-acceptance check), all of the performance index reaches the
guaranteed value of the contract appendixes, no other disputes related to the
contract exist and the documents received from the Seller have been audited
correct by the Buyer:
a) Payment receipt of 10% of the total contract price with the seal of Financial
Dept.
b) The Final Acceptance Check Certificate signed by both parties and made into 1
original and duplicate for each.
4.3 Notwithstanding the above stipulations, the Buyer is entitled to deduct any
penal sum, compensation and other expenses from the amount that should be paid
to the Seller.
 
 
4

--------------------------------------------------------------------------------

 


Chapter 5 Quality Requirement and Technical Standard


5.1 Quality requirement, technical specification and index, performance shall
meet the requirement of the technical part of the bidding document and the
drawing provided by the Guodian United Power Technological Co., Ltd.
5.2 Quality Assurance: The service life for the wind power equipment shall
exceed 50 years, which begins from the day of receiving the Final Acceptance
Check Certificate of the wind power generation unit.
5.3 The details of the drawing of supply scope, technical materials delivery and
the delivery progress refer to the contract appendix.
5.4 The technical requirement and guarantee of the contract equipment provided
by the Seller can be found in the stipulation of the technical specification in
the bidding documents.
5.5 All of the contract equipment supplied by the Seller must be qualified,
enclosed with the effective qualification certificate and marked with the
machine manufacturing and inspection methods. The materials used by the contract
equipment must be accompanied by the effective qualification certificate.
5.6 The Buyer is entitled to adjust the contract quantity according to the
specific conditions of supply of Seller and Works project of Buyer. The total
contract price shall be determined by the sub-item price; however, the Buyer
shall inform the Seller in written forms 8 weeks in advance.


Chapter 6 Rights of Patent


The Seller shall guarantee that the Buyer is immune from prosecution filed
against him by Third Party in aspects of IPRs (including but not limited to the
rights of patent, trademarks and industrial design) when the Buyer uses the
equipment. When any Third Party lodge infringement claims, the Seller shall put
forward the handling response and bear any legal and economic responsibility
thus incurred.


Chapter 7 Transference and Sub-contract


7.1 Unless otherwise prior written consent from the Buyer, the Seller must not
transfer the contract or any part of responsibility and obligation to any party.
7.2 The Seller shall bear all of the responsibility under the contract for the
purchased materials and parts.
7.3 Unless otherwise prior written consent from the Buyer, the Seller must not
transfer the contract or any part of the contract to any party.
 
 
5

--------------------------------------------------------------------------------

 


Chapter 8 Transportation, Delivery and Insurance
 
 
8.1 The delivery date and order of the contract equipment (refer to the
Equipment Delivery List) shall be implemented in strict delivery time to ensure
the timeliness of the equipment delivery and the integrity of the equipment.
8.2 Place of delivery: the sweep in the designated position of the project field
of Beizhen Phase II (Jiazi Mountain).
8.3 Place of contract implementation: Beizhen, Liaoning
8.4 The Seller shall transport the equipment to the designated destination by
the Buyer, the hoisting field of wind power unit. The Seller shall be
responsible for handling all matters in the process of transporting the
equipment to the designated destination, including insurance and storage
stipulated by the contract. Related expenses shall be included in the contract
price, The Seller shall bear all damage or loss incurred in the process of
transportation; the delivery date of the contract equipment of the Seller shall
be based on the actual arrival time of the equipment, which also acts as the
basis for calculating the penal sum for late delivery of the equipment. The
custody of the contract equipment after arrival shall be responsible by the
Seller, the expenses thus incurred shall be born by the Seller. If any damage,
ruin or loss of the contract equipment occurs during custody, then the Seller
shall be obliged to repair and replace within the stipulated time by the Buyer.
8.5 Receiving unit: Guodian Hefeng Wind Power Development Co., Ltd Beizhen
Branch
Mail address for the technical materials:
Unit:  Guodian Hefeng Wind Power Development Co., Ltd Beizhen Branch
Address:  Yangjiadian Village, Guangning Town, Beizhen City of Jinzhou, Liaoning
Post Code: 121300  
8.6 The Seller is responsible for the premium until the arrival of equipment to
the designated field, with 110% of the contract equipment value.


Chapter 9 Packing and Identification


9.1 All of the equipment to be delivered by the Seller must be in compliance
with the regulation of GB191-73 on the indicative marks of packing, storage and
transportation as well as the frim packing requirement of the national competent
authorities in long-distance transportation, multi-carriage and handling. The
packing must be maintained complete and free from any damage in the process of
transportation and handling, and equipped with anti-vibration and strike
resistance measures. If the packing fails to prevent equipment damage incurred
by the vertical and horizontal acceleration in the process of transportation and
handling, then the Seller shall alter or change the design structure of the
equipment. The packing shall be ensured with the moisture proof, mould proof,
antirust and corrosion resistant measures in combination of the equipment
characteristics.
 
 
6

--------------------------------------------------------------------------------

 
 
9.2 If the damage or loss of equipment owing to poor packing or custody, once
verified, the Seller must repair or replace the equipment on a timely manner,
irrespective of where and when the problem is discovered. If the delivery time
is thus delayed, the Seller shall bear the responsibility, the Buyer is entitled
to charge penal sum in accordance with Clause 13.9.
9.3 The Seller shall print the corporate logo of the Buyer in accordance with
the requirement of the Buyer prior to delivery, no other marks shall be printed
on the equipment.


Chapter 10 Technical Service and Communication


10.1 The Seller shall dispatch the experienced technicians to the field to
resolve problems related to the equipment quality discovered in the process of
installation.
When the Buyer demands that the problems be resolved in field by the Seller,
then the Seller must reply within 12h after receipt of notice, and arrive the
field within 24h. The Buyer is entitled to propose to replace the inadequate
field servant of the Seller. Without prejudice to the Works progress, the Seller
shall re-select and dispatch the servant recognized by the Buyer. If the written
requirement of the Buyer has not been replied after 10 days, then it is deemed
as delay in the time limit of the project in accordance with Clause 13.11.
10.2 If major issues occur that needs both parties to conduct immediate study
and negotiation, either party shall advise for a meeting, without any special
circumstances, the other party must agree to be present.
10.3 Minutes of meeting or contact shall be signed by both parties as to the
meetings and other contacts, all minutes must be implemented. If anything
concerning the alteration of contract terms, it must be approved by
representatives from both parties, the altered version shall apply, the altered
content and time must reach various parties related to the previous contract for
filing.
10.4 Both parties must keep confidential the drawing documents as to those
sealed with “Confidential File”.
10.5 The Seller must submit the name list of the main suppliers that are
expanded out of the previous supply scope of the contract for confirmation of
the Buyer. The Seller must notify the Buyer of the finally selected suppliers.
The Seller must be responsible for problems in relation with the supply scope,
equipment and technical interface.
10.6.6 The Seller shall be responsible for the cleaning work prior to tower
hoisting to ensure the cleanness of the tubes surface (the original color of the
equipment shall be evident), the expenses thus incurred shall be born by the
Seller.


Chapter 11 Quality Supervision and Inspection


11.1 The Seller shall provide the Buyer with the contents of contract equipment
manufacturing and inspection standard within 15 days since the validity of the
contract.
11.2 The Buyer shall entrust the manufacturing supervisors dispatched by the
wind power unit plant and/or the Buyer as well as the inspectors of the Seller
to conduct equipment manufacturing and pre-delivery inspection, understand the
equipment manufacturing, inspection and packing quality. The Seller is obliged
to cooperate with the manufacturing supervision, provide relevant materials and
standards during manufacturing supervision on a timely manner free of charge.
 
 
7

--------------------------------------------------------------------------------

 
 
11.3 The scope for manufacturing supervision and the specific inspection/witness
projects can be found in Technical Agreement.
11.4 When the raw materials is to be used for equipment manufacturing, the
production plan for the complete set of equipment, actual monthly production
progress and inspection plan shall be submitted.
11.5 The content of manufacturing supervision and inspection time of the
equipment shall be provided 7 days in advance.
11.6 Provide standards (including the plant standard), drawing, materials,
specification, actual specification process, inspection record (including
intermediate inspection records and/or nonconformity report) and documents and
copies related to the contract.
11.7 Offer convenience to the work and life of the manufacturing supervisors.
11.8 The inspection/witness of manufacturing supervision (usually field witness)
must not interfere with the regular production speed (including the off-stream
for inspection when major issues occur). The Buyer shall cooperate with the
actual production process of the Seller as much as possible. If the
manufacturing supervisors fail to arrive at the field within the reasonable time
notified by the Seller, the test operation of the Seller plant can continue, the
test result proves to be effective; however, the manufacturing supervisors are
entitled to look into, access and copy the inspection & test report and result
(changed into document witness). If the Seller fails to notify the manufacturing
supervisors timely and conduct single inspection, the Buyer has to admit the
inspection result. The Seller shall conduct the test with the presence of the
Buyer; the Seller shall bear all of the cost thus incurred.
11.9 If any quality problems are discovered or the standards or packing is found
to be non-compliant with the stipulation in the equipment and material, the
manufacturing supervisors are entitled to propose advice and refuse to sign for
now, the Seller must take necessary improvement measures to ensure delivery
quality. Whether the manufacturing supervisors require and know or not, the
Seller is obliged to provide the Buyer with the major problems in quality defect
in the process of equipment manufacturing, no conceal or handling without
authorization is allowed without knowledge of the manufacturing supervisors.
11.10 Whether or not the manufacturing supervisors participate in the
manufacturing supervision or delivery inspection and signed the manufacturing
supervision and inspection report, the Seller must not be immune from any
quality responsibility in accordance with Chapter 13 of the contract or any
responsibility over the equipment quality.
11.11 When the contract equipment are to be delivered, the manufacturing
supervision and inspection records, inspection reports and the product quality
certification issued by the manufacturer shall be deemed as the quality
certificate document of the delivery.
11.12 When the equipment reaches the destination, the Seller shall immediately
join in the Buyer in the field after receipt of notice to conduct inspection on
the packing, appearance and pieces in accordance with the shipping documents and
packing list. If any unconformity is discovered, both parties shall sign to
confirm, if the Seller is to blame, the Seller shall resolve the problem. When
the equipment has been transported to the field, both parties shall conduct
prompt inspection. The Buyer shall inform the Seller of the inspection date 3
days in advance, the Seller dispatches the inspectors to participate in the
field work, the Buyer shall offer convenience to the work and life to the Seller
inspectors, the expenses shall be born by the Seller personnel. If the Seller
personnel fail to arrive the field when inspection starts, it shall be handled
in accordance with the delay in time limit for the project in accordance with
Clause 13.11, the Buyer is entitled to conduct inspection at his discretion, the
inspection result and records are identically effective and deemed as the valid
evidence for the Buyer to lodge any claims against the Seller.
 
 
8

--------------------------------------------------------------------------------

 
 
11.13 When field inspection is conducted, if the equipment has any damage,
defect, shortage or is in unconformity with the standards and specifications
stipulated in the contract, then records shall be made and signed by
representatives from both parties. The signed records shall be kept by both
parties as the base for repair or replacement against the Seller.
11.14 If the Seller has any objection, the Buyer must submit a reconsideration
within 7 days from the receipt of the claim notice form, otherwise, the claim is
established. If there is any objection, then both parties shall negotiate and
the Seller can join in the Buyer for co-reinspection at his own expense within
10 days after receipt of the claim notice.
11.15 If both parties fail to reach any agreement over the inspection records in
the process of co-reinspection, any party is entitled to entrust the eligible
third party recognized by both parties to conduct inspection. The inspection
certificate is binding and final, the inspection fees shall be born by the
responsible party.
11.16 The Seller shall arrange repair, replacement or re-delivery for shortage
at his own expenses in accordance with Clause 11.17 when receiving the claim
notice lodged by the Buyer according to Clause 11.12, Clause 11.13, Clause 11.14
and Clause 11.15. The expenses incurred by manufacturing and repair as well as
the freight and premium shall be born by the Seller.
11.17 The time for repair or replacement owing to the Seller shall not affect
the project construction, but no later than 1 month when the Seller
responsibility is confirmed, the delivery date or field repair completion date
is deemed as the actual delivery date, which acts as the base for calculating
the penal sum.
11.18 The above field inspection when equipment arrives, although no problems
have been discovered or the Seller have replaced or repaired the equipment
according to the claim requirement, the quality assurance responsibility of the
Seller in accordance with Chapter 13 must not be exempt.
11.19 When the purchased tower mating flange arrives at the tower tubes plants,
besides the regular equipment entry inspection procedures, the Buyer shall
entrust an authoritative inspection body to conduct inspection over the flange
(draw one piece randomly to analyze chemical elements, conduct tensile test,
blow-test, grain size, metallographic structure inspection and test etc), the
inspection fee is included in the total contract price. The damaged flange shall
be added by the Buyer via purchase.
 
 
9

--------------------------------------------------------------------------------

 


Chapter 12 Installation, Joint Trial Running and Acceptance Check


12.1 The Seller shall cooperate with the installation unit during the
installation of the contract equipment and take every measure necessary to
ensure smooth installation of the contract equipment.
12.2 After installation of the equipment and during the combined trial operation
of the wind power unit, the Seller shall dispatch personnel to participate in
the combined trial operation, if any problems occur, the defect shall be removed
within the designated period by the Buyer.
12.3 The acceptance check shall be conducted according to the articles stated in
the Pre-acceptance check certificate drafted by the Buyer.
12.4 Any time in the process of contract implementation, as to the check, repair
or replacement owing to Seller obligations, when the Seller proposes, the Buyer
shall be well prepared to proceed to the above work. The Seller shall bear the
repair or replacement fees.
12.5 Any time in the process of contract implementation, as to the check, repair
or replacement owing to Seller obligations, if the Seller entrusts the
construction workers of the Buyer to manufacture and/or repair & replace the
equipment, the Seller shall pay the fees to the Buyer according to the following
format (all the expenses shall be calculated according to the rate level when
occurring):
P=ah + M+ cm
Of which: p refers to total expenses (RMB)
        A refers to labor fees (RMB__/h/person)
        H refers to labor hour (h/person)
        M refers to the material fees (RMB)
        C refers to the number of machine teams (machine/team)
        M refers to the fees of machine teams (RMB___/ machine team)
12.6 The equipment supplied by the Seller shall match the combined trial
operation of the mating main engines, after the acceptance check of the Buyer,
then the Buyer shall issued the Pre-acceptance Check Certificate of the
equipment.


Chapter 13 Warranty and Claim


13.1 The quality assurance period refers to the fact that when all of the
contract equipment has been installed and passed a 240-hour combined trial
operation and 1 year since the issuance of the Pre-acceptance Check Certificate
by the Buyer. The expiry of the quality assurance period does not mean any
exemption of the Seller from any responsibility owing to the potential defect
that is likely to damage the contract equipment. The potential defect refers to
the fact that the potential of the equipment could not be discovered under
normal conditions within the quality assurance period; the Seller shall be
responsible for correcting the potential defect and bear all the expenses thus
incurred.
If such potential defects are discovered (to be confirmed by both parties), the
Seller shall repair or replace the equipment in accordance with the provisions
of Clause 13.5
13.2 The Seller guarantees that the contract equipment he supplied is of
superior quality, the accessories are safe, reliable and easy to maintain. The
technical files and drawings provided by the Seller must be clear, integrated,
complete, accurate and correct, moreover, each set of the equipment must have
two complete sets of technical materials with the same paper quality (the
electric version of materials shall be enclosed).
 
 
10

--------------------------------------------------------------------------------

 
 
13.3 In the process of contract implementation, if there is any defect in the
equipment and the technical files are wrong, or the because of the direction
error of the technicians of the Seller, the rework of project and the equipment
scrapping occur, the Seller must replace or repair the equipment instantly and
free of charge. If replacement of equipment takes place, then the field
installation fees shall be born by the Seller, the time limit to replace or
repair the equipment shall be no later than 7 days since the confirmation of
Seller responsibility. As to the equipment that could not be repaired or
replaced within 7 days, then the time limit can be otherwise specially agreed.
The Seller can entrust a third party recognized by the Buyer to repair the
equipment to the field, the quality and all other fees shall be born by the
Seller, meanwhile, the Seller has to pay the penal sum according to the standard
stated in Clause 13.11.
13.4 If equipment damage occurs owing to the noncompliance of the Buyer to
implement according to the technical materials, drawings, specification and
other non-seller-technician reasons, the Buyer shall repair and replace the
equipment. The Seller is obliged to provide the parts to be replaced in the
shortest time possible, and if the parts the Buyer requires are urgent, then the
Seller must select the fastest mode of transportation, with all of the expenses
thus incurred born by the Buyer.
13.5 If any defects against the provision of the contract are found in the
equipment supplied by the Seller within the quality assurance period, the Buyer
is entitled to test the equipment. If the Seller responsibility is confirmed,
then the Buyer is entitled to lodge claim against the Seller. If the Seller has
any objection, it shall be handled according to Clause 11.14. Otherwise, the
Seller shall repair, replace, compensate or entrust the Buyer to arrange major
repair after the Seller receives the claim files from the Buyer. All the fees of
replacement, freight and premium shall be born by the Seller.
13.6 If replacement or repair of the defected equipment is needed owing to
Seller responsibility, which suspends the operation of contract equipment or
delays installation, then the quality assurance period shall be prolonged
according to the actual repair or replacement time that has been taken up in
addition, the equipment shall be replaced or repair, the quality assurance
period shall be recalculated.
13.7 When the equipment is transported to the field, if timely operation is
impossible owing to quality problems out of Seller responsibility, then each
week delayed, the Seller shall pay 1% of penal sum out of the total contract
value, less-than-a-week shall be deemed as one week.
13.8 Within the quality assurance period, if the severe Seller responsibility
confirmed by both parties suspends the operation of contract equipment, then the
Seller shall pay 1% of penal sum out of the total contract value. The quality
assurance period for this part of equipment shall be recalculated.
13.9 If the delivery fails according to the stipulated delivery date owing to
Seller responsibility (excluding force majeure), the actual delivery date shall
be calculated according to Clause 8.1 and 8.4, the buyer is entitled to charge
the penal sum against the Seller according to the following rate:



1 week late for delivery, 1% penal sum of the total contract value;
2 to 4 weeks late for delivery, 2% penal sum of the total contract value;
Less-than-a-week shall be deemed as one week.
The late delivery date shall not exceed 4 weeks, otherwise, the Buyer has the
power to terminate the contract or charge against the Seller based on 4% penal
sum of the total contract value each week. If the contract is terminated by the
Buyer, the Seller shall pay the following penal sum to the Buyer, and return all
of the equipment money and interest (the interest is calculated based on the
loan interest announced by People's Bank of China in the same period), and pay
1% penal sum of the total contract value and bear the economic losses inflicted
upon the Buyer.
 
 
11

--------------------------------------------------------------------------------

 
 
If the Seller pays the delayed penal sum, it does not exempt the obligation to
deliver the equipment under the contract by the Seller.
If delivery on time fails because of the Seller responsibility, the Buyer has
the right to adjust the supply amount and the unit price remains unchanged.
13.10 If the technical service fails to be provided owing to Seller omission or
contract breach as agreed by both parties, and delay occurs in the
implementation of the contract, the Seller shall pay 1% penal sum of the total
contract value per week delay. Less-than-a-week shall be deemed as one week, the
compensation for this part does not exceed 5% of the total contract value.
13.11 When the Buyer requires the Seller for field service, if the Seller fails
to arrive at the field within the time limit stipulated in Clause 10.1, the
Seller shall pay RMB5000 as penal sum per set per day delay.
13.12 When the compensation and penal sum aggregate to 10% of the total contract
value, no matter in single item or multi-items accumulation, the Buyer is
entitled to terminate the contract. Then the Seller shall pay the
above-mentioned penal sum, and return all of the equipment money and interest
(the interest is calculated based on the loan interest announced by People's
Bank of China in the same period), and bear the economic losses inflicted upon
the Buyer.
13.13 The Seller promises that unloading shall be finished within 3 days after
the arrival of the tower tubes transport vehicles, since the fourth day, the
delay time of the vehicles shall be calculated in favor of the Seller,
RMB1000/day/vehicle; if necessary, the Seller shall complete the second car
reversion, 10 times free of charge, the Buyer shall cover the handling fees.
13.14 When the Seller claims the vehicle delay charges against the Buyer, the
Seller shall provide all detailed proof materials, including the delivery time,
license plate number, arrival time of the equipment, acceptance inspection time,
vehicle delay reasons etc. The related proof document shall be confirmed and
signed by the Buyer representative, Seller representative, manufacturing
supervision unit and installation unit within 1 week after discharge. The
original document must be handed to the Buyer, otherwise, the Buyer shall not
compensate.
13.15 If the tower or any constituent parts supplied by the Seller fails to be
installed for use, or noncompliant with the quality requirement or technical
specifications, the Seller shall provide the tower or its constituent parts for
installation or use within 5 days of the occurrence of the above case, and the
Seller shall pay 10% penal sum of the total contract price; if the Seller fails
to provide the tower or its constituent parts for installation within the above
mentioned time limit, the Buyer is entitled to terminate the contract. The
Seller not only has to pay the above penal sum, and return all of the equipment
money and interest (the interest is calculated based on the loan interest
announced by People's Bank of China in the same period), and bear all the
economic losses inflicted upon the Buyer.
13.16 If the tower or any constituent parts supplied by the Seller fails to live
up to the agreed work life, the Seller shall pay 10% penal sum of the total
contract value, and return all of the equipment money and interest (the interest
is calculated based on the loan interest announced by People's Bank of China in
the same period), and bear all the economic losses inflicted upon the Buyer.
13.17 If the Seller fails to provide the performance guarantee audited qualified
by the Buyer, the Buyer is entitled to terminate the contract, the Seller shall
pay 1% penal sum of the total contract value to the Buyer.


 
12

--------------------------------------------------------------------------------

 


Chapter 14 Force Majeure


14.1 Force majeure refers to the unpredictable, unavoidable and insurmountable
events, including but not limited to the severe natural disaster and catastrophe
(such as typhoon, flood and earthquake etc), war (no matter declared or not),
rebellion and turmoil etc when signing the contract. Either party that fails to
implement the contract owing to force majeure shall delay the time limit for
fulfilling the obligations under the contract equal to that of the influence of
force majeure events, however, the contract price must not be adjusted owing to
the delay brought about by force majeure events.
14.2 The affected party shall notify the other party in written forms via fax of
the force majeure events when the events take place, and provide the
certification documents issued by related authorities within 15 days for the
reading and confirmation of the other party. The affected party shall endeavor
to minimize the impact and the mistakes thus incurred, when the impact of force
majeure is eliminated, notify the other party of the situation immediately.
14.3 If the impact of the force majeure events lasts more than 120 days, both
parties shall resolve the implementation of the contract through friendly
negotiation (including delivery, installation, trial operation and acceptance
check).


Chapter 15 Tax


15.1 Tax levied on the Buyer:
According to the tax laws of the Chinese government, all the tax to be levied on
the Buyer under the contract items shall be born by the Buyer.
15.2 Tax levied on the Seller:
According to the tax laws of the Chinese government, all the tax to be levied on
the Seller under the contract items shall be born by the Seller.
In accordance with the tax laws, regulations and rules of the state, the Seller
shall bear all the tax and fees related to the contract that should be paid
legally.
 
 
13

--------------------------------------------------------------------------------

 


Chapter 16 Dispute Resolution of the Contract
 
All disputes arising in relation with the contract shall be resolved by both
parties through friendly negotiation. If negotiation fails to reach an
agreement, then the parties shall submit the case to the superior competent
authorities for reconciliation. If reconciliation still fails, then both parties
agree that either party is entitled to resort to the People’s Court with
jurisdictions to lodge actions against the other party.


Chapter 17 Validity, Variation and Termination of the Contract

17.1 The signature and validity of the contract
The contract was signed on the 8th Floor, IT International Building, #3 west of
Yuanhang, Hunnan New District, Shenyang, Liaoning.
The contract was signed by the legal representatives or entrusted agencies both
parties (authorized and entrusted by the legal representatives) and added the
Exclusive Seal for Contract, and the Seller shall provide the performance
guarantee audited qualified by the Buyer, then the contract shall enter into
force;
The validity of the contract: Since the day of contract execution when the Final
Acceptance Check Certificate is issued until the day when clearance of claims
and the equipment amount has been paid off.
The execution period of the contract includes the legal festivals and holidays.
17.2 Once the contract goes into force, neither party is entitled to conduct
unilateral alteration on the contract content (including the Appendixes) at
will. However, both parties are entitled to put forward alteration, variation,
and cancellation or supplement proposals in written forms over the contract
content, which shall be notified in written forms and signed by both parties for
confirmation. If the variation changes the contract price and the delivery
progress, the detailed specification over the contract price/or delivery date
shall be stated within 15 days after receiving the above-mentioned alteration
notice, which shall be valid only after signed by the legal representatives of
both parties and affixed with the official seal or seal for exclusive use of
contract. If the alteration of the contract goes without consent of the Buyer,
the Seller is not entitled to increase or reduce items and put forward other
requests, however, the Buyer is entitled to propose objection and lodge claim.
17.3 If the Seller breaches or refuses to redeem the contract provisions, the
Buyer shall notify the Seller in writing. The Seller shall make revision on the
objection or refusal after he confirms the alteration to be correct 15 days
after receipt of notice from the Buyer, if revision is impossible within 15
days, the Seller shall make revision proposals. If the revision fails or there
is no revision proposal, the Buyer shall retain the rights to suspend part or
the entire contract. As to the suspension, the Buyer shall not issue any
Alteration Notice, all the expenses, losses or claim thus incurred shall be
covered by the Seller. If the breach of contract by the Seller has been
stipulated in the contract provisions, the related Clauses shall be applied to
handle the case.
17.4 If the Buyer exercises the right of suspension, the Buyer is entitled to
suspend payment for the suspended part due to the Seller, and reclaim the
advance payment of the suspended part that has been paid to Seller in the
execution of the contract.
17.5 In the process of contract execution, if the contract implementation would
not work, the Seller and the Buyer is entitled to make proposals on the
suspension or revision of the contract clauses, the related matters shall be
negotiated by both parties.
 
 
14

--------------------------------------------------------------------------------

 
 
17.6 If delivery fails because of the Seller, then the Seller shall pay the
penal sum to the Buyer, the penal sum equals to 20% of the equipment value that
fails to be delivered, and the economic losses thus incurred shall be born by
the Buyer. The calculation for power loss shall be based on the average amount
of the power generation at the same time by the unit owing to late delivery of
the contract equipment; the unit price for electricity is RMB0.63/kWh.
17.7 If the Seller goes bankrupt or property ownership changes (being merged,
incorporated, dissolved or cancelled) or becomes insolvent, or operates business
on behalf of the creditors, the Buyer is entitled to notify the Seller,
bankruptcy liquidation managers or the contract owner to terminate the contract
immediately, or provide choices for the bankruptcy liquidation managers,
liquidators or the contract owner, given the guarantee conditions made by them
to implement the contract reasonably and faithfully, the Buyer shall execute
part of the contract agreed by him.
17.8 Work Suspension Owing to Breach of Contract
If the Seller breaches the contract provisions or turns out to be negligent in
the contract execution, then the Buyer is entitled to require the Seller to
suspend the execution of the defaulted part of the contract until it is revised.
The Seller shall pay the compensation to the Buyer according to the standards
stated in Clause 13.11 for this period.


Chapter 18 Miscellaneous


18.1 The contract documents include,
Bidding documents and corresponding supplements (if any);
Tender documents and corresponding supplements of the bid winner (if any);
Clarification documents of the bid winner;
The contract clauses and related appendixes;
Other supplementary materials, drawing, minutes of meeting and other written
documents signed by both parties etc.
[Numbering in original document skips 18.2, 18.3 and 18.4]
18.5 The correspondence and telecommunications notice or requirement proposed by
either party shall be deemed as being officially received after the confirmation
of the counterparts or the telecommunications facilities, if such notice or
requirement has been made in writing and sent, registered, air mailed,
telegraphed or faxed by specially designated staff according to the addresses
given by the counterparts.
18.6 The contract is made into 8 copies, the Buyer holds 1 set of original, 5
sets of duplicates; the Seller holds 1 set of original and duplicate
respectively, the contract has the same legal force with the technical
agreement.
 
 
15

--------------------------------------------------------------------------------

 


Page for Signature and Seal:




 

Buyer


Guodian Hefeng Wind Power Development Co., Ltd Beizhen Branch
Contract Seal
Name: Guodian Hefeng Wind Power Development Co., Ltd Beizhen Branch
Legal Representative/Entrusted Agent:
Address: 8th Floor, IT International Building, #3 west of Yuanhang, Hunnan New
District, Shenyang, Liaoning
Post Code: 110179
Contact Person: Yang Zhaoli
Tel: 024-83782731 15942951551
Fax: 024-83782731
E-mail:
Bank of Deposit:
Account No:
Tax Reg.:
Date of Signature:
Seller


Liaoning Creative Wind Power Equipment Co., Ltd
Contract Seal
Liaoning Creative Wind Power Equipment Co., Ltd
Legal Representative/Entrusted Agent:
Maoshan Industrial Park, Economic and Development Zone of Tieling


112000
Su Guodong
0410-6129900 13889891956
0410-6129900


Chengnan Branch of Tieling, CBC


Date of Signature:

 


 
 

--------------------------------------------------------------------------------

 